Tilson, Judge:
This ' appeal to reappraisement has been submitted for decision upon a stipulation to the effect that the market value or price at or about the date of exportation of the merchandise here involved, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is $185, and that there was no higher foreign value.
*988On the agreed facts I find and hold the proper dutiable export value of the merchandise covered by this appeal to be $185.' Judgment will be rendered accordingly.